Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contended that the construction by the New York State Tax Commission of section 210 of the Tax Law denied it the equal protection of the laws and due process of law as guaranteed by the Fourteenth Amendment. The Court of Appeals held that there was no such violation, and that there was no substance or merit to appellant’s contentions. [See 9 N Y 2d 883.]